UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-02671 Deutsche Municipal Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 5/31 Date of reporting period: 5/31/2015 ITEM 1. REPORT TO STOCKHOLDERS May 31, 2015 Annual Report to Shareholders Deutsche Managed Municipal Bond Fund (formerly DWS Managed Municipal Bond Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 10 Performance Summary 13 Investment Portfolio 38 Statement of Assets and Liabilities 40 Statement of Operations 41 Statement of Cash Flows 42 Statement of Changes in Net Assets 43 Financial Highlights 48 Notes to Financial Statements 58 Report of Independent Registered Public Accounting Firm 59 Information About Your Fund's Expenses 60 Tax Information 61 Advisory Agreement Board Considerations and Fee Evaluation 66 Board Members and Officers 71 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate, credit, liquidity and market risks to varying degrees. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality ("junk bonds") and non-rated securities present greater risk of loss than investments in higher-quality securities. The fund invests in inverse floaters, which are derivatives that involve leverage and could magnify the fund's gains or losses. Although the fund seeks income that is exempt from federal income taxes, a portion of the fund’s distributions may be subject to federal, state and local taxes, including the alternative minimum tax. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: Despite slow growth during the first half of 2015, the U.S. economy’s underlying fundamentals remain sound. Employment growth has been solid, the housing market continues to improve and households have strengthened their finances. Real income is firming thanks to the improving labor market and lower energy prices. And, while consumers remain cautious, they’re likely to loosen their purse strings over time. In short, our economists see an environment that should support modestly above-trend domestic growth. The strong U.S. dollar continues to act as a headwind to exports and (for those whose positions are not hedged) a detractor from foreign equity returns. The U.S. Federal Reserve Board is likely to start raising short-term interest rates in the U.S. later this year. However, the specific timing depends on whether the recent slowdown in activity reverses, the labor markets continue to heal and inflation truly bottoms. In any case, analysts expect the process to be gradual. Meanwhile, the global picture, which had appeared to be brightening, is again in flux due to uncertainties regarding the Greek debt crisis and its potential ramifications. Overall, our strategic view remains generally positive. While we do not see Greece posing a major risk of contagion across the Eurozone, heightened volatility can be expected. As always, we encourage you to visit us at deutschefunds.com for timely information about economic developments and your Deutsche fund investment. With frequent updates from our Chief Investment Officer and economists, we want to ensure that you have the resources you need to make informed decisions. Thank you for your continued investment. We appreciate the opportunity to serve your investment needs. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Overview of Market and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 12 for more complete performance information. Investment Strategy The fund invests in a wide variety of municipal bonds. These include general obligation bonds, for which payments of principal and interest are secured by the full faith and credit of the issuer and usually supported by the issuer's taxing power. In addition, securities held may include revenue bonds, for which principal and interest are secured by revenues from tolls, rents or other fees gained from the facility that was built with the bond issue proceeds. The fund's management team seeks to hold municipal bonds that appear to offer the best opportunity to meet the fund's objective of providing income exempt from regular federal income tax. In selecting securities, the managers weigh the impact of the economic outlook and potential interest rate movements on municipal bonds as well as characteristics specific to securities such as coupons, maturity dates and call dates, and supply and demand of the municipal market. Although portfolio management may adjust the fund's duration (a measure of sensitivity to interest rates) over a wider range, they generally intend to keep it similar to that of the Barclays Municipal Bond Index, generally between five and nine years. Deutsche Managed Municipal Bond Fund posted a return of 3.34% over the 12 months ended May 31, 2015, while the overall municipal bond market, as measured by the unmanaged Barclays Municipal Bond Index, delivered a total return of 3.18% for the same period. The average fund in the Morningstar Muni National Long category returned 3.52% for the 12 months. Throughout the 12-month period ended May 31, 2015, the U.S. Federal Reserve Board (the Fed) kept short-term rates anchored near zero. With inflation remaining below-target, U.S. fixed income markets were supported by expectations that the pace of the Fed's inevitable normalization of monetary policy would be incremental. Even as the Fed prepared to tighten, central banks in most other major economies were engaged in sovereign bond purchases designed to keep rates low, raising the prospect of devalued currencies. The divergence in monetary policies led to increased flows from abroad into dollar-denominated assets, helping to counter any potential upward pressure on U.S. interest rates. "Municipals were supported for most of the period by positive flows into mutual funds and solid interest from institutional investors." While municipal issuance increased as the period progressed, a significant portion of new supply was driven by refunding of existing issues in order to take advantage of low market interest rates. On the demand side, municipals were supported for most of the period by positive flows into mutual funds and solid interest from institutional investors, including insurance companies and banks. The municipal yield curve flattened over the 12 months ended May 31, 2015, as yields rose notably on shorter maturities and declined modestly for long-term issues. Specifically, the two-year bond yield rose from 0.29% to 0.62% and the five-year from 1.15% to 1.41%, while the 20-year declined from 3.00% to 2.93% and the 30-year from 3.26% to 3.16%. (See the graph below for municipal bond yield changes from the beginning to the end of the period.) For the 12 months, municipal market credit spreads — the incremental yield offered by lower-quality issues vs. AAA-rated issues — generally tightened modestly, and issues rated BBB and A outperformed AAA issues. Municipal Bond Yield Curve (as of 5/31/15 and 5/31/14) Source: Municipal Market Data, AAA-rated universe, as of 5/31/15. Chart is for illustrative purposes only and does not represent any Deutsche AWM product. Positive and Negative Contributors to Fund Performance With a relatively steep yield curve as the period began, we had a tilt in the portfolio towards longer-term issues in the 20-to-30-year maturity range. This exposure was a positive contributor to relative performance, as the fund was able to earn incremental income and benefit from the modest decline in yields and corresponding price strength among issues on the longer end of the curve. In view of tighter credit spreads driven by a global search for yield in the historically low rate environment of recent years, we were somewhat underweight lower-rated issues vs. our peers, particularly those in the BBB quality range. This positioning acted as a constraint on returns as spreads continued to narrow over the period. During the period, we maintained significant exposure to issues in the single A-quality range, and our holdings there of health care, transportation and airport bonds added to relative performance. The fund used inverse floaters, whose coupon rates move in the opposite direction of short-term interest rates, adding additional income in the steep yield curve environment. Outlook and Positioning At the end of the period, municipal yields were at relatively low levels by historical standards, but quite attractive relative to U.S. Treasuries. As of the end of May 2015, the 10-year municipal bond yield of 2.19% was 103% of the comparable-maturity U.S. Treasury bond yield before taking into account the tax advantage of municipals. The 30-year municipal yield of 3.16% was 110% of the comparable U.S. Treasury yield. While the curve has flattened to a degree, longer-term issues continue to carry a meaningful yield advantage, such as bonds with maturities in the 15-to-20-year range. We also continue to evaluate premium coupon issues that can provide a degree of protection against rising interest rates. With respect to the fund's credit exposure, we see the most attractive valuations among bonds in the A and AA quality range, while viewing spreads for issues rated BBB as relatively tight. In the wake of the ongoing global search for yield, credit spreads have narrowed and covenants for new municipal issues have become less favorable to investors, and we are being selective as we look for opportunities to add incremental yield. Portfolio Management Team Philip G. Condon, Managing Director Co-Lead Portfolio Manager of the fund. Began managing the fund in 1990. — Joined Deutsche Asset & Wealth Management in 1983. — Vice Chairman of Deutsche Asset & Wealth Management, Americas; formerly, Head of Municipal Bonds. — BA and MBA, University of Massachusetts at Amherst. Ashton P. Goodfield, CFA, Managing Director Co-Lead Portfolio Manager of the fund. Began managing the fund in 1998. — Joined Deutsche Asset & Wealth Management in 1986. — Co-Head of Municipal Bonds. — BA, Duke University. Matthew J. Caggiano, CFA, Managing Director Co-Lead Portfolio Manager of the fund. Began managing the fund in 1999. — Joined Deutsche Asset & Wealth Management in 1989. — BS, Pennsylvania State University; MS, Boston College. Michael J. Generazo, Director Co-Lead Portfolio Manager of the fund. Began managing the fund in 2010. — Joined Deutsche Asset & Wealth Management in 1999. — BS, Bryant College; MBA, Suffolk University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Barclays Municipal Bond Index is an unmanaged, market-value-weighted measure of municipal bonds issued across the United States. Index issues have a credit rating of at least Baa and a maturity of at least two years. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. The Morningstar Muni National Long category consists of funds that invest in municipal bonds issued by various state and local governments to fund public projects and are free from federal taxes. These funds spread their assets across many states and sectors and focus on bond durations of seven years or more. Duration, which is expressed in years, measures the sensitivity of the price of a bond or bond fund to a change in interest rates. The yield curve is a graph with a left-to-right line that shows how high or low yields are, from the shortest to the longest maturities. Typically (and when the yield curve is characterized as "steep," this is especially true), the line rises from left to right as investors who are willing to tie up their money for a longer period are rewarded with higher yields. Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations, such as AAA, AA and so forth. The lower the rating the higher the probability of default. Credit quality does not remove market risk and is subject to change. Credit spread is the additional yield provided by municipal bonds rated AA and below vs. municipals rated AAA with comparable effective maturity. Performance Summary May 31, 2015 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/15 Unadjusted for Sales Charge 3.34% 4.70% 4.66% Adjusted for the Maximum Sales Charge (max 2.75% load) 0.50% 4.12% 4.37% Barclays Municipal Bond Index† 3.18% 4.53% 4.52% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/15 Unadjusted for Sales Charge 2.51% 3.85% 3.83% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –0.48% 3.68% 3.83% Barclays Municipal Bond Index† 3.18% 4.53% 4.52% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/15 Unadjusted for Sales Charge 2.53% 3.90% 3.87% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 2.53% 3.90% 3.87% Barclays Municipal Bond Index† 3.18% 4.53% 4.52% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/15 No Sales Charges 3.55% 4.90% 4.87% Barclays Municipal Bond Index† 3.18% 4.53% 4.52% Institutional Class 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/15 No Sales Charges 3.57% 4.96% 4.91% Barclays Municipal Bond Index† 3.18% 4.53% 4.52% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated October 1, 2014 are 0.81%, 1.62%, 1.59%, 0.66% and 0.55% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. A portion of the Fund's distributions may be subject to federal, state and local taxes and the alternative minimum tax. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended May 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Barclays Municipal Bond Index is an unmanaged, market-value-weighted measure of municipal bonds issued across the United States. Index issues have a credit rating of at least Baa and a maturity of at least two years. Class A Class B Class C Class S Institutional Class Net Asset Value 5/31/15 $ 5/31/14 $ Distribution Information as of 5/31/15 Income Dividends, Twelve Months $ May Income Dividend $ Capital Gains Distributions, Twelve Months $ SEC 30-day Yield‡‡ % Tax Equivalent Yield‡‡ % Current Annualized Distribution Rate‡‡ % ‡‡ The SEC yield is net investment income per share earned over the month ended May 31, 2015, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yield would have been 1.06% and 2.05% for Class C and S shares, respectively, had certain expenses not been reduced. Tax equivalent yield is based on the Fund's yield and a marginal federal income tax rate of 43.4%. Current annualized distribution rate is the latest monthly dividend shown as a percentage of net asset value on May 31, 2015. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 2.97% and 3.99% for Class C and S shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Investment Portfolio as of May 31, 2015 Principal Amount ($) Value ($) Municipal Bonds and Notes 94.3% Alabama 0.7% Alabama, State Public School & College Authority, Capital Improvement, Prerefunded, 5.0%, 12/1/2023 Alaska 0.2% Alaska, State Industrial Development & Export Authority Revenue, Providence Health Services, Series A, 5.5%, 10/1/2041 Arizona 1.5% Arizona, Salt Verde Financial Corp., Gas Revenue: 5.0%, 12/1/2032, GTY: Citibank NA 5.0%, 12/1/2037, GTY: Citibank NA Arizona, State Health Facilities Authority Revenue, Banner Health System, Series D, 5.375%, 1/1/2032 Arizona, Water Infrastructure Finance Authority Revenue, Water Quality, Series A, Prerefunded, 5.0%, 10/1/2030 Phoenix, AZ, Civic Improvement Corp., Airport Revenue: Series A, 5.0%, 7/1/2040 Series A, 5.25%, 7/1/2033 Arkansas 0.1% North Little Rock, AR, Electric Revenue, Series A, ETM, 6.5%, 7/1/2015, INS: NATL California 16.5% Banning, CA, Water & Sewer Revenue, 1989 Water System Improvement Project, ETM, 8.0%, 1/1/2019, INS: AMBAC Banning, CA, Water & Sewer Revenue, Water System Reference & Improvement Project, ETM, 8.0%, 1/1/2019, INS: AMBAC California, Bay Area Toll Authority, Toll Bridge Revenue, San Francisco Bay Area: Series F, Prerefunded, 5.0%, 4/1/2031 Series F-1, Prerefunded, 5.5%, 4/1/2043 Series F-1, Prerefunded, 5.625%, 4/1/2044 California, Educational Facilities Authority Revenue, University of Southern California, Series A, 5.0%, 10/1/2038 California, Golden State Tobacco Securitization Corp., Tobacco Settlement Revenue: Series A, 5.0%, 6/1/2040 Series A, 5.0%, 6/1/2045, INS: AGC California, Health Facilities Financing Authority Revenue, Adventist Health System, Series A, 5.75%, 9/1/2039 California, Health Facilities Financing Authority Revenue, Catholic Healthcare West: Series A, 6.0%, 7/1/2034 Series A, 6.0%, 7/1/2039 California, M-S-R Energy Authority, Series B, 7.0%, 11/1/2034, GTY: Citigroup, Inc. California, State General Obligation: 5.0%, 2/1/2032 5.0%, 9/1/2032 5.0%, 2/1/2033 5.0%, 2/1/2043 5.0%, 5/1/2044 5.25%, 4/1/2035 6.0%, 4/1/2038 6.25%, 11/1/2034 California, State General Obligation, Various Purposes: 5.0%, 6/1/2023, INS: AGMC 5.25%, 9/1/2026 5.25%, 9/1/2030 5.25%, 10/1/2032 6.0%, 11/1/2039 6.5%, 4/1/2033 California, State Infrastructure & Economic Development Bank Revenue, Pacific Gas & Electric Co., Series C, 0.07%**, 12/1/2016, LOC: Sumitomo Mitsui Banking California, State Public Works Board, Lease Revenue, Series A, 5.0%, 9/1/2039 California, State Public Works Board, Lease Revenue, Capital Projects, Series I-1, 6.375%, 11/1/2034 California, State Public Works Board, Lease Revenue, Department of General Services, Buildings 8 & 9, Series A, 6.125%, 4/1/2029 California, State Revenue Lease, Public Works Board, Department of Corrections, Series C, 5.0%, 6/1/2025 California, State University Revenue, Series A, 5.25%, 11/1/2038 California, Statewide Communities Development Authority Revenue, Kaiser Permanente, Kaiser Foundation, Series A, 5.0%, 4/1/2042 East Bay, CA, Municipal Utility District, Wastewater Systems Revenue, Series A, Prerefunded, 5.0%, 6/1/2037, INS: AMBAC Foothill, CA, Eastern Corridor Agency, Toll Road Revenue: Series A, ETM, Zero Coupon, 1/1/2017 Series A, ETM, Zero Coupon, 1/1/2018 Los Angeles, CA, Community College District, Election of 2008, Series C, 5.25%, 8/1/2039 Los Angeles, CA, Department of Airports Revenue, Series A, 5.25%, 5/15/2039 Los Angeles, CA, Department of Airports Revenue, Los Angeles International Airport, Series A, 5.0%, 5/15/2040 Orange County, CA, Airport Revenue: Series A, 5.25%, 7/1/2039 Series B, 5.25%, 7/1/2039 Roseville, CA, School District General Obligation, Junior High, Series B, Zero Coupon, 8/1/2015, INS: NATL Sacramento, CA, Municipal Utility District, Electric Revenue: Series U, 5.0%, 8/15/2026, INS: AGMC Series U, 5.0%, 8/15/2028, INS: AGMC San Diego County, CA, Regional Airport Authority Revenue: Series A, 5.0%, 7/1/2034 Series B, AMT, 5.0%, 7/1/2043 San Diego, CA, Community College District General Obligation, Election of 2002, 5.25%, 8/1/2033 San Diego, CA, Community College District, Election of 2006, 5.0%, 8/1/2036 San Francisco, CA, City & County Airports Commission, International Airport Revenue: Series 32-G, 5.0%, 5/1/2026, INS: NATL Series F, 5.0%, 5/1/2035 Series A, AMT, 5.0%, 5/1/2040 Series E, 6.0%, 5/1/2039 San Francisco, CA, City & County Certificates of Participation, Multiple Capital Improvement Projects, Series A, 5.25%, 4/1/2031 Walnut, CA, Energy Center Authority Revenue, Series A, 5.0%, 1/1/2040 Colorado 5.3% Colorado, E-470 Public Highway Authority Revenue: Series B, Zero Coupon, 9/1/2016, INS: NATL Series A-1, 5.5%, 9/1/2024, INS: NATL Colorado, Health Facilities Authority Revenue, Covenant Retirement Communities, Inc., Prerefunded, 5.0%, 12/1/2035 Colorado, Public Energy Authority, Natural Gas Purchase Revenue, 6.5%, 11/15/2038, GTY: Merrill Lynch & Co., Inc. Colorado, State Building Excellent Schools Today, Certificates of Participation, Series G, 5.0%, 3/15/2032 Colorado, State Health Facilities Authority Revenue, School Health Systems, Series A, 5.5%, 1/1/2035 Colorado, Transportation/Tolls Revenue: Series B, Zero Coupon, 9/1/2015, INS: NATL Series B, Zero Coupon, 9/1/2017, INS: NATL Series B, Zero Coupon, 9/1/2018, INS: NATL Series B, Zero Coupon, 9/1/2019, INS: NATL Series B, Zero Coupon, 9/1/2020, INS: NATL Denver City & County, CO, Airport Revenue: Series A, AMT, 5.5%, 11/15/2028 Series A, AMT, 5.5%, 11/15/2029 Series A, AMT, 5.5%, 11/15/2030 Series A, AMT, 5.5%, 11/15/2031 University of Colorado, Enterprise Revenue, 5.25%, 6/1/2036 University of Colorado, Hospital Authority Revenue, Series A, 5.0%, 11/15/2042 Connecticut 1.1% Connecticut, Harbor Point Infrastructure Improvement District, Special Obligation Revenue, Harbor Point Project, Series A, 7.875%, 4/1/2039 Connecticut, State Health & Educational Facilities Authority Revenue, Hartford Healthcare, Series A, 5.0%, 7/1/2041 Connecticut, State Health & Educational Facilities Authority Revenue, Stamford Hospital, Series J, 5.125%, 7/1/2035 District of Columbia 1.1% District of Columbia, Income Tax Secured Revenue, Series G, 5.0%, 12/1/2036 District of Columbia, National Public Radio Revenue, Series A, 5.0%, 4/1/2035 District of Columbia, Water & Sewer Revenue, Public Utility Revenue, 5.5%, 10/1/2023, INS: AGMC Metropolitan Washington, DC, Airports Authority System Revenue: Series A, AMT, 5.0%, 10/1/2030 Series A, AMT, 5.0%, 10/1/2044 Florida 6.5% Broward County, FL, Airport Systems Revenue, Series Q-1, 5.0%, 10/1/2037 Clearwater, FL, Water & Sewer Revenue, Series A, 5.25%, 12/1/2039 Florida, Capital Trust Agency Housing Revenue, Atlantic Housing Foundation, Inc., Series A, 0.1%**, 7/15/2024, LIQ: Fannie Mae Florida, Jacksonville Electric Authority, Water & Sewer Revenue, Series A, 5.0%, 10/1/2032 Florida, Village Center Community Development District, Utility Revenue, ETM, 6.0%, 11/1/2018, INS: FGIC Fort Pierce, FL, Utilities Authority Revenue, Series B, Zero Coupon, 10/1/2018, INS: AMBAC Hillsborough County, FL, Industrial Development Authority Revenue, University Community Hospital, ETM, 6.5%, 8/15/2019, INS: NATL Lee County, FL, Airport Revenue, Series A, AMT, 5.375%, 10/1/2032 Lee County, FL, Industrial Development Authority, Improvement Hope Hospice Project, 0.13%**, 10/1/2027, LOC: Northern Trust Co. Marco Island, FL, Utility Systems Revenue: Series A, 5.0%, 10/1/2034 Series A, 5.0%, 10/1/2040 Melbourne, FL, Water & Sewer Revenue, ETM, Zero Coupon, 10/1/2016, INS: FGIC Miami-Dade County, FL, Aviation Revenue: Series A, AMT, 5.0%, 10/1/2031 Series B, 5.0%, 10/1/2035, INS: AGMC Series A, 5.5%, 10/1/2041 Miami-Dade County, FL, Aviation Revenue, Miami International Airport: Series C, AMT, 5.25%, 10/1/2022, INS: AGMC Series A-1, 5.375%, 10/1/2035 Series A-1, 5.375%, 10/1/2041 Miami-Dade County, FL, Double Barreled Aviation, 5.0%, 7/1/2041 Miami-Dade County, FL, Expressway Authority, Toll Systems Revenue, Series A, 5.0%, 7/1/2044 Miami-Dade County, FL, Transit Sales Surtax Revenue, 5.0%, 7/1/2037 Miami-Dade County, FL, Water & Sewer Systems Revenue, 5.0%, 10/1/2034 North Brevard County, FL, Hospital District Revenue, Parrish Medical Center Project: 5.75%, 10/1/2043 Prerefunded, 5.75%, 10/1/2043 Orange County, FL, Health Facilities Authority Revenue: Series 2006-A, 6.25%, 10/1/2016, INS: NATL Series 2006-A, ETM, 6.25%, 10/1/2016, INS: NATL Orange County, FL, Health Facilities Authority Revenue, Orlando Regional Healthcare System: Series B, 5.25%, 12/1/2029, INS: AGMC Series A, 6.25%, 10/1/2018, INS: NATL Series C, 6.25%, 10/1/2021, INS: NATL Orange County, FL, Health Facilities Authority, Orlando Regional Facilities, Series A, ETM, 6.25%, 10/1/2016, INS: NATL Orlando & Orange County, FL, Expressway Authority Revenue: Series C, 5.0%, 7/1/2035 Series A, 5.0%, 7/1/2040 Palm Beach County, FL, Criminal Justice Facilities Revenue, 7.2%, 6/1/2015, INS: NATL Port St. Lucie, FL, Utility System Revenue: 5.0%, 9/1/2035, INS: AGC 5.25%, 9/1/2035, INS: AGC Sunrise, FL, Water & Sewer Revenue, Utility Systems, ETM, 5.5%, 10/1/2018, INS: AMBAC Tallahassee, FL, Energy System Revenue, 5.5%, 10/1/2016, INS: AMBAC Tampa, FL, Sports Authority Revenue, Sales Tax-Tampa Bay Arena Project, 5.75%, 10/1/2020, INS: NATL Tampa-Hillsborough County, FL, Expressway Authority, Series A, 5.0%, 7/1/2037 Georgia 5.5% Atlanta, GA, Airport Revenue: Series A, 5.0%, 1/1/2035 Series B, 5.0%, 1/1/2037 Atlanta, GA, Metropolitan Rapid Transit Authority, Sales Tax Revenue, 5.0%, 7/1/2039 Atlanta, GA, Water & Sewer Revenue, Series A, 5.5%, 11/1/2019, INS: NATL Atlanta, GA, Water & Wastewater Revenue: Series B, 5.25%, 11/1/2028 Series B, 5.375%, 11/1/2039, INS: AGMC Burke County, GA, Development Authority Pollution Control Revenue, Oglethorpe Power Corp. Vogtle Project: Series A, 5.3%, 1/1/2033, INS: AGMC Series B, 5.5%, 1/1/2033 De Kalb County, GA, Water & Sewer Revenue: Series A, 5.25%, 10/1/2032 Series A, 5.25%, 10/1/2033 Series A, 5.25%, 10/1/2036 Series A, 5.25%, 10/1/2041 Gainesville & Hall County, GA, Hospital Authority Revenue, Anticipation Certificates, Northeast Georgia Healthcare: Series A, 5.375%, 2/15/2040 Series A, 5.5%, 2/15/2045 Georgia, Main Street Natural Gas, Inc., Gas Project Revenue: Series A, 5.0%, 3/15/2019, GTY: JPMorgan Chase & Co. Series B, 5.0%, 3/15/2019, GTY: Merrill Lynch & Co., Inc. Series A, 5.0%, 3/15/2020, GTY: JPMorgan Chase & Co. Series B, 5.0%, 3/15/2020, GTY: Merrill Lynch & Co., Inc. Series A, 5.0%, 3/15/2022, GTY: JPMorgan Chase & Co. Series A, 5.5%, 9/15/2023, GTY: Merrill Lynch & Co., Inc. Series A, 5.5%, 9/15/2024, GTY: Merrill Lynch & Co., Inc. Series A, 5.5%, 9/15/2027, GTY: Merrill Lynch & Co., Inc. Series A, 5.5%, 9/15/2028, GTY: Merrill Lynch & Co., Inc. Georgia, Medical Center Hospital Authority Revenue, Anticipation Certificates, Columbus Regional Healthcare Systems, 6.5%, 8/1/2038, INS: AGC Georgia, Municipal Electric Authority Power Revenue, Series W, 6.6%, 1/1/2018, INS: NATL Georgia, State Municipal Electric Authority, Series GG, 5.0%, 1/1/2039 Guam 0.0% Government of Guam, Waterworks Authority, Water & Wastewater System Revenue, Prerefunded, 5.5%, 7/1/2016 Hawaii 0.7% Hawaii, State Airports Systems Revenue, Series A, 5.0%, 7/1/2039 Hawaii, State Department of Budget & Finance, Special Purpose Revenue, Hawaiian Electric Co., Inc., 6.5%, 7/1/2039, GTY: Hawaiian Electric Co., Inc. Honolulu City & County, HI, Wastewater Systems Revenue, Series A, 5.25%, 7/1/2036 Idaho 0.2% Idaho, Health Facilities Authority Revenue, St. Luke's Regional Medical Center, 6.75%, 11/1/2037 Illinois 6.5% Chicago, IL, Airport Revenue, O'Hare International Airport, Third Lien: Series A, 5.75%, 1/1/2039 Series B, 6.0%, 1/1/2041 Chicago, IL, Core City General Obligation, Zero Coupon, 1/1/2017, INS: NATL Chicago, IL, O'Hare International Airport Revenue, Series C, 6.5%, 1/1/2041 Chicago, IL, School District General Obligation Lease, Board of Education, Series A, 6.0%, 1/1/2016, INS: NATL Chicago, IL, Water & Sewer Revenue, Zero Coupon, 11/1/2018, INS: AMBAC Chicago, IL, Water Revenue, 5.0%, 11/1/2023, INS: AGMC Cook County, IL, Catholic Theologicial Union Project Revenue, 0.1%**, 2/1/2035, LOC: U.S. Bank NA Cook County, IL, Forest Preservation District, Series C, 5.0%, 12/15/2037 Illinois, Finance Authority Revenue, Advocate Health Care Network: Series B, 5.375%, 4/1/2044 Series A, 5.5%, 4/1/2044 Series D, Prerefunded, 6.5%, 11/1/2038 Illinois, Finance Authority Revenue, Elmhurst Memorial Healthcare, Series A, 5.625%, 1/1/2037 Illinois, Finance Authority Revenue, Memorial Health Systems: 5.5%, 4/1/2034 5.5%, 4/1/2039 Illinois, Finance Authority Revenue, Northwest Community Hospital, Series A, 5.5%, 7/1/2038 Illinois, Metropolitan Pier & Exposition Authority, Dedicated State Tax Revenue, McCormick Place Expansion: Series A, Zero Coupon, 6/15/2016, INS: NATL Series A, ETM, Zero Coupon, 6/15/2016, INS: FGIC, NATL Illinois, Metropolitan Pier & Exposition Authority, Special Assessment Revenue, Series A, Zero Coupon, 12/15/2018, INS: NATL Illinois, Municipal Electric Agency Power Supply: Series A, Prerefunded, 5.25%, 2/1/2023, INS: NATL Series A, Prerefunded, 5.25%, 2/1/2024, INS: NATL Illinois, Railsplitter Tobacco Settlement Authority, 6.0%, 6/1/2028 Illinois, Regional Transportation Authority: Series B, 5.75%, 6/1/2033, INS: NATL Series A, 6.7%, 11/1/2021, INS: NATL Illinois, Sales & Special Tax Revenue, 6.25%, 12/15/2020, INS: AMBAC Illinois, State Finance Authority Revenue, Ascension Health Credit Group, Series A, 5.0%, 11/15/2032 Illinois, State Finance Authority Revenue, OSF Healthcare Systems, Series A, 5.0%, 5/15/2041 Illinois, State Finance Authority Revenue, University of Chicago, Series A, 5.0%, 10/1/2038 Illinois, State General Obligation, 5.5%, 7/1/2038 Lake Cook Kane & McHenry Counties, IL, School District General Obligation, 6.3%, 12/1/2017, INS: AGMC Springfield, IL, Water Revenue, 5.0%, 3/1/2037 Will County, IL, School District General Obligation, Community Unit School District No. 365-U, Series B, ETM, Zero Coupon, 11/1/2015, INS: AGMC Indiana 1.1% Indiana, Electric Revenue, Municipal Power Agency, Series B, 5.5%, 1/1/2016, INS: NATL Indiana, Finance Authority Hospital Revenue, Deaconess Hospital Obligation, Series A, 6.75%, 3/1/2039 Indiana, Hospital & Healthcare Revenue, Health Facilities Financing Authority: ETM, 6.0%, 7/1/2015, INS: NATL ETM, 6.0%, 7/1/2016, INS: NATL ETM, 6.0%, 7/1/2017, INS: NATL ETM, 6.0%, 7/1/2018, INS: NATL Indiana, State Finance Authority Revenue, Community Foundation of Northwest Indiana, 5.0%, 3/1/2041 Indiana, State Finance Authority Revenue, Stadium Project, Series A, 5.25%, 2/1/2031 Indiana, State Finance Authority, Wastewater Utility Revenue, First Lien, Series A, 5.25%, 10/1/2038 Indiana, Transportation/Tolls Revenue, Series A, 7.25%, 6/1/2015 St. Joseph County, IN, Educational Facilities Revenue, Notre Dame du Lac Project, 5.0%, 3/1/2036 Kansas 0.5% Kansas, Pollution Control Revenue, Development Financing Authority, Series II, 5.5%, 11/1/2017 Kansas, State Development Finance Authority Hospital Revenue, Adventist Health System: Series A, 5.0%, 11/15/2032 Series A, 5.0%, 11/15/2034 Wichita, KS, Hospital Revenue, Facilities Improvement, Series III-A, Prerefunded, 5.0%, 11/15/2034 Kentucky 1.1% Kentucky, Economic Development Finance Authority, Hospital Facilities Revenue, Owensboro Medical Health Systems, Series A, 6.5%, 3/1/2045 Kentucky, Economic Development Finance Authority, Louisville Arena Project Revenue, Series A-1, 6.0%, 12/1/2038, INS: AGC Kentucky, State Housing Corp. Revenue, Series F, AMT, 0.12%**, 7/1/2029, SPA: PNC Bank NA Louisville & Jefferson County, KY, Metropolitan Government Health Systems Revenue, Norton Healthcare, Inc., 5.0%, 10/1/2030 Louisville & Jefferson County, KY, Metropolitan Government Revenue, Catholic Health Initiatives, Series A, 5.0%, 12/1/2035 Louisiana 0.6% East Baton Rouge, LA, Sewer Commission Revenue, Series A, Prerefunded, 5.25%, 2/1/2039 Louisiana, Public Facilities Authority, Hospital Revenue, Lafayette General Medical Center, 5.5%, 11/1/2040 Louisiana, St. John Baptist Parish Revenue, Marathon Oil Corp., Series A, 5.125%, 6/1/2037 Maine 0.2% Maine, Health & Higher Educational Facilities Authority Revenue, Series A, 5.0%, 7/1/2040 Maryland 0.3% Baltimore, MD, Project Revenue, Waste Water Projects, Series A, 5.0%, 7/1/2038 Maryland, State Health & Higher Educational Facilities Authority Revenue, Anne Arundel Health Systems, Series A, Prerefunded, 6.75%, 7/1/2039 Massachusetts 2.8% Massachusetts, Bay Transportation Authority Revenue, Series B, 6.2%, 3/1/2016 Massachusetts, State College Building Authority Revenue: Series B, 5.0%, 5/1/2037 Series B, 5.0%, 5/1/2043 Massachusetts, State Department of Transportation, Metropolitan Highway Systems Revenue, Series B, 5.0%, 1/1/2032 Massachusetts, State Development Finance Agency Revenue, Linden Ponds, Inc. Facility: Series B, 11/15/2056* Series A-2, 5.5%, 11/15/2046 Series A-1, 6.25%, 11/15/2031 Massachusetts, State Development Finance Agency Revenue, Partners Healthcare System, Inc., Series L, 5.0%, 7/1/2036 Massachusetts, State Health & Educational Facilities Authority Revenue, Massachusetts Institute of Technology, Series K, 5.5%, 7/1/2022 Massachusetts, State Health & Educational Facilities Authority Revenue, Suffolk University, Series A, 5.75%, 7/1/2039 Massachusetts, State Port Authority Special Facilities Revenue, Delta Air Lines, Inc. Project, Series A, AMT, 5.5%, 1/1/2016, INS: AMBAC Massachusetts, State School Building Authority, Sales Tax Revenue, Series B, 5.25%, 10/15/2035 Massachusetts, State Water Resource Authority: Series B, 5.0%, 8/1/2041 Series J, 5.5%, 8/1/2021, INS: AGMC Massachusetts, Water & Sewer Revenue, Water Authority, Series J, 5.5%, 8/1/2020, INS: AGMC Massachusetts, Water & Sewer Revenue, Water Resource Authority, Series A, ETM, 6.5%, 7/15/2019(a) Michigan 1.5% Detroit, MI, Water & Sewer Revenue, Series A, Zero Coupon, 7/1/2015, INS: NATL Michigan, State Building Authority Revenue, Facilities Program: Series H, 5.125%, 10/15/2033 Series I, 6.0%, 10/15/2038 Michigan, State Finance Authority Revenue, Trinity Health Corp., 5.0%, 12/1/2035 Michigan, State Grant Anticipation Bonds, 5.25%, 9/15/2023, INS: AGMC Michigan, State Hospital Finance Authority Revenue, MidMichigan Health Obligation Group, Series A, Prerefunded, 6.125%, 6/1/2039 Michigan, State Hospital Finance Authority Revenue, Trinity Health: Series A-1, 6.5%, 12/1/2033 Series A-1, Prerefunded, 6.5%, 12/1/2033 Royal Oak, MI, Hospital Finance Authority Revenue, William Beaumont Hospital, Prerefunded, 8.25%, 9/1/2039 Wayne County, MI, Airport Authority Revenue, Detroit Metropolitan Airport, Series A, 5.0%, 12/1/2037 Minnesota 0.4% Minneapolis, MN, Health Care Systems Revenue, Fairview Health Services, Series A, 6.75%, 11/15/2032 University of Minnesota, Higher Education Revenue: Series A, ETM, 5.75%, 7/1/2017 Series A, ETM, 5.75%, 7/1/2018 (a) Mississippi 0.8% Mississippi, Development Bank Special Obligation, Department of Corrections, Series C, 5.25%, 8/1/2027 Mississippi, State Business Finance Commission, Gulf Opportunity Zone, Chevron U.S.A., Inc., Series C, 0.07%**, 12/1/2030, GTY: Chevron Corp. Warren County, MS, Gulf Opportunity Zone, International Paper Co.: Series A, 5.5%, 9/1/2031 Series A, 6.5%, 9/1/2032 Missouri 0.6% Cape Girardeau County, MO, Industrial Development Authority, Health Care Facilities Revenue, St. Francis Medical Center, Series A, 5.75%, 6/1/2039 Cape Girardeau County, MO, Industrial Development Authority, St. Francis Medical Center, Series A, 5.0%, 6/1/2033 Missouri, State Health & Educational Facilities Authority Revenue, Lutheran Senior Services, Series C, 5.0%, 2/1/2042 St. Louis, MO, Industrial Development Authority Revenue, Convention Center Hotel, Zero Coupon, 7/15/2016, INS: AMBAC St. Louis, MO, State General Obligation Lease, Industrial Development Authority, Convention Center Hotel, Zero Coupon, 7/15/2015, INS: AMBAC Nebraska 0.1% Omaha, NE, Public Power District Electric Revenue: Series A, Prerefunded, 5.5%, 2/1/2033 Series A, Prerefunded, 5.5%, 2/1/2035 Series A, Prerefunded, 5.5%, 2/1/2039 Nevada 0.2% Clark County, NV, Airport Revenue: Series D-2B, 0.09%**, 7/1/2040, LOC: Royal Bank of Canada Series B, 5.125%, 7/1/2036 New Hampshire 0.3% New Hampshire, Health & Education Facilities Authority Revenue, Wentworth-Douglas Hospital, Series A, 6.5%, 1/1/2031 New Hampshire, State Health & Education Facilities Authority Revenue, Easter Seals Rehabilitation Center, Series A, 0.09%**, 12/1/2034, LOC: Citizens Bank of NH New Jersey 2.5% New Jersey, Economic Development Authority Revenue, Motor Vehicle Surplus Revenue: Series A, 5.0%, 7/1/2022, INS: NATL Series A, 5.0%, 7/1/2023, INS: NATL New Jersey, Garden State Preservation Trust, Open Space & Farm Land, Series 2005-A, Prerefunded, 5.8%, 11/1/2023, INS: AGMC New Jersey, Industrial Development Revenue, Economic Development Authority, Harrogate, Inc., Series A, 5.875%, 12/1/2026 New Jersey, State Economic Development Authority Revenue, 5.0%, 6/15/2028 New Jersey, State Economic Development Authority Revenue, Private Activity, The Goethals Bridge Replacement Project, AMT, 5.0%, 1/1/2031, INS: AGMC New Jersey, State Transportation Trust Fund Authority, Series A, 5.75%, 6/15/2020, INS: AMBAC New Jersey, State Transportation Trust Fund Authority Program, Series AA, 5.25%, 6/15/2033 New Jersey, State Transportation Trust Fund Authority, Transportation Program: Series AA, 5.0%, 6/15/2032 Series AA, 5.5%, 6/15/2039 New Jersey, State Transportation Trust Fund Authority, Transportation Systems: Series B, 5.25%, 6/15/2036 Series B, 5.5%, 6/15/2031 Series A, 6.0%, 6/15/2035 Series A, 6.0%, 12/15/2038 Series A, Prerefunded, 6.0%, 12/15/2038 New Jersey, State Turnpike Authority Revenue: Series A, 5.0%, 1/1/2035 Series E, 5.25%, 1/1/2040 Series C, 6.5%, 1/1/2016, INS: AMBAC Series C, ETM, 6.5%, 1/1/2016, INS: AMBAC Series C-2005, ETM, 6.5%, 1/1/2016, INS: AMBAC New York 7.5% New York, Higher Education Revenue, Dormitory Authority, Series B, 5.25%, 5/15/2019, INS: FGIC New York, Metropolitan Transportation Authority Revenue: Series D, 5.0%, 11/15/2027, INS: AGMC Series D, 5.0%, 11/15/2038 Series B, 5.25%, 11/15/2044 New York, Sales Tax Asset Receivable Corp., Series A, 5.0%, 10/15/2031 New York, School District General Obligation, Dormitory Authority, City University, Series A, 5.5%, 5/15/2019 New York, Senior Care Revenue, Dormitory Authority, City University, Series A, 5.25%, 5/15/2021 New York, State Agency General Obligation Lease, Urban Development Corp., 5.7%, 4/1/2020 New York, State Dormitory Authority, Personal Income Tax Revenue: Series A, 5.0%, 2/15/2035 Series F, 5.0%, 2/15/2035 Series A, 5.0%, 3/15/2038 (a) Series C, 5.0%, 3/15/2041 Series C, 5.0%, 3/15/2042 Series E, 5.0%, 2/15/2044 New York, State Liberty Development Corp. Revenue, World Trade Center Port Authority Construction, 5.25%, 12/15/2043 New York, State Thruway Authority, Second Generation Highway & Bridge Trust Funding Authority: Series A, 5.0%, 4/1/2031 Series A, 5.0%, 4/1/2032 New York, Utility Debt Securitization Authority, Restructuring Revenue: Series TE, 5.0%, 12/15/2034 Series TE, 5.0%, 12/15/2035 New York City, NY, Municipal Water Finance Authority, Water & Sewer Revenue: Series DD, 5.0%, 6/15/2035 Series FF-2, 5.0%, 6/15/2040 New York City, NY, Municipal Water Finance Authority, Water & Sewer Revenue, Second General Resolution, Series EE, 5.375%, 6/15/2043 New York City, NY, Municipal Water Finance Authority, Water & Sewer Systems Revenue: Series DD, 5.0%, 6/15/2036 Series FF, 5.0%, 6/15/2039 New York City, NY, Transitional Finance Authority Revenue, Future Tax Secured: Series B-1, 5.0%, 8/1/2035 Series D-1, 5.0%, 2/1/2038 Series A-1, 5.0%, 11/1/2038 Series D-1, 5.0%, 11/1/2038 Series I, 5.0%, 5/1/2042 New York, NY, General Obligation: Series D-1, 5.0%, 10/1/2033 Series D-1, 5.0%, 10/1/2034 Series I-1, 5.375%, 4/1/2036 Port Authority of New York & New Jersey, One Hundred Eighty-Fourth: 5.0%, 9/1/2036 5.0%, 9/1/2039 Troy, NY, Capital Resource Corp. Revenue, Rensselaer Polytechnic Institute, Series A, 5.125%, 9/1/2040 North Carolina 1.9% Charlotte, NC, Airport Revenue, Series A, 5.5%, 7/1/2034 Charlotte-Mecklenberg, NC, Hospital Authority, Health Care System Revenue, Series A, 5.0%, 1/15/2039 North Carolina, Electric Revenue, Eastern Municipal Power Agency: 6.0%, 1/1/2018, INS: AMBAC Series B, 6.0%, 1/1/2022, INS: NATL North Carolina, Medical Care Commission, Health Care Facilities Revenue, University Health System, Series D, Prerefunded, 6.25%, 12/1/2033 North Carolina, Municipal Power Agency, No. 1 Catawba Electric Revenue, Series A, 5.0%, 1/1/2030 North Carolina, State Capital Facilities Finance Agency, Educational Facilities Revenue, High Point University Project, 0.1%**, 12/1/2028, LOC: Branch Banking & Trust North Carolina, State Capital Facilities Finance Agency, Educational Facilities Revenue, Summit School, Inc. Project, 0.1%**, 6/1/2033, LOC: Branch Banking & Trust North Dakota 0.2% Fargo, ND, Sanford Health Systems Revenue, 6.25%, 11/1/2031 Ohio 2.2% Avon, OH, School District General Obligation, 6.5%, 12/1/2015, INS: AMBAC Beavercreek, OH, School District General Obligation, Local School District, 6.6%, 12/1/2015, INS: NATL Cleveland, OH, Airport Systems Revenue, Series A, 5.0%, 1/1/2030 Cleveland, OH, Sales & Special Tax Revenue, Urban Renewal Tax Increment, Rock & Roll Hall of Fame and Museum Project, 6.75%, 3/15/2018 Cuyahoga County, OH, County General Obligation, 5.65%, 5/15/2018 Finneytown, OH, Other General Obligation, Local School District, 6.2%, 12/1/2017, INS: NATL Hancock County, OH, Hospital Revenue, Blanchard Valley Regional Health Center, 6.5%, 12/1/2030 Lucas County, OH, Hospital Revenue, Promedica Healthcare, Series A, 6.5%, 11/15/2037 Ohio, Akron Bath Copley Joint Township Hospital District, Children's Hospital Medical Center of Akron, 5.0%, 11/15/2038 Ohio, American Municipal Power, Inc. Revenue, Fremont Energy Center Project, Series B, 5.0%, 2/15/2037 Ohio, Higher Education Revenue, Case Western Reserve University, Series B, 6.5%, 10/1/2020 Ohio, School District General Obligation, 6.0%, 12/1/2019, INS: AMBAC Ohio, State Higher Educational Facility Commission Revenue, Summa Health Systems Project: Series 2010, 5.25%, 11/15/2035, INS: AGMC Series 2010, 5.5%, 11/15/2030, INS: AGMC Ohio, State Hospital Facility Revenue, Cleveland Clinic Health System, Series B, 5.5%, 1/1/2039 Ohio, State Turnpike Commission, Infrastructure Projects: Series A-1, 5.25%, 2/15/2030 Series A-1, 5.25%, 2/15/2031 Series A-1, 5.25%, 2/15/2032 Wayne, OH, School District General Obligation, 6.6%, 12/1/2016, INS: AMBAC Oklahoma 0.6% Oklahoma, State Municipal Power Authority, Supply System Revenue, Series A, Prerefunded, 6.0%, 1/1/2038 Oklahoma, Water & Sewer Revenue, McGee Creek Authority, 6.0%, 1/1/2023, INS: NATL, LOC: State Street Bank & Trust Co. Oregon 0.1% Port of Portland, OR, Special Obligation Revenue, Horizon Air Industries, Inc. Project, AMT, 0.09%**, 6/15/2027, LOC: Bank of America NA Pennsylvania 2.7% Allegheny County, PA, Hospital Development Authority Revenue, University of Pittsburgh Medical, 5.625%, 8/15/2039 Exter Township, PA, School District General Obligation, Zero Coupon, 5/15/2017, INS: NATL Pennsylvania, Central Bradford Progress Authority Revenue, Guthrie Healthcare System, 5.375%, 12/1/2041 Pennsylvania, Commonwealth Financing Authority Revenue: Series A, 5.0%, 6/1/2033 Series A, 5.0%, 6/1/2034 Series B, 5.0%, 6/1/2036 Series B, 5.0%, 6/1/2042 Pennsylvania, Sales & Special Tax Revenue, Convention Center Authority, Series A, ETM, 6.0%, 9/1/2019, INS: FGIC Pennsylvania, State Turnpike Commission Revenue: Series A-1, 5.0%, 12/1/2040 (b) Series C, 5.0%, 12/1/2044 Series B, 5.75%, 6/1/2039 Pennsylvania, State Turnpike Commission Revenue, Motor License Fund, Series A, 6.0%, 12/1/2036 Philadelphia, PA, Airport Revenue, Series A, 5.0%, 6/15/2035 Philadelphia, PA, Water & Wastewater Revenue: Series A, 5.25%, 1/1/2032 Series A, 5.25%, 1/1/2036 Westmoreland County, PA, Project Revenue, Zero Coupon, 8/15/2017, INS: NATL Puerto Rico 0.4% Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue: Series C, 5.25%, 8/1/2041 Series A, 5.5%, 8/1/2042 Series A, 6.0%, 8/1/2042 Series A, 6.375%, 8/1/2039 Rhode Island 0.5% Rhode Island, Health & Educational Building Corp., Higher Education Facility Revenue, Brown University, Series A, 5.0%, 9/1/2039 Rhode Island, Health & Educational Building Corp., Higher Education Facility Revenue, University of Rhode Island, Series A, 6.25%, 9/15/2034 South Carolina 1.9% Charleston County, SC, Airport District System Revenue, Series A, AMT, 5.75%, 7/1/2030 Greenwood County, SC, Hospital Revenue, Self Regional Healthcare, 5.375%, 10/1/2039 South Carolina, Jobs Economic Development Authority, Hospital Facilities Revenue, Palmetto Health Alliance, 5.75%, 8/1/2039 South Carolina, Piedmont Municipal Power Agency, Electric Revenue: Series A, ETM, 6.5%, 1/1/2016, INS: FGIC 6.75%, 1/1/2019, INS: NATL ETM, 6.75%, 1/1/2019, INS: FGIC South Carolina, State Ports Authority Revenue, 5.25%, 7/1/2040 South Carolina, State Public Service Authority Revenue: Series C, 5.0%, 12/1/2039 Series A, 5.375%, 1/1/2028 Series A, Prerefunded, 5.375%, 1/1/2028 South Carolina, State Public Service Authority Revenue, Santee Cooper: Series E, 5.0%, 1/1/2040 Series A, 5.75%, 12/1/2043 South Dakota 0.5% South Dakota, State Health & Educational Facilities Authority Revenue, Avera Health, 5.0%, 7/1/2044 South Dakota, State Health & Educational Facilities Authority Revenue, Sanford Health, 5.5%, 11/1/2040 Tennessee 0.7% Jackson, TN, Hospital Revenue, Jackson-Madison Project: 5.5%, 4/1/2033 Prerefunded, 5.5%, 4/1/2033 5.625%, 4/1/2038 Prerefunded, 5.625%, 4/1/2038 5.75%, 4/1/2041 Prerefunded, 5.75%, 4/1/2041 Sullivan County, TN, Health, Educational & Housing Facilities Board, Hospital Revenue, Wellmont Health Systems Project, Series C, 5.25%, 9/1/2036 Tennessee, Energy Acquisition Corp., Gas Revenue: Series A, 5.25%, 9/1/2019, GTY: The Goldman Sachs Group, Inc. Series A, 5.25%, 9/1/2021, GTY: The Goldman Sachs Group, Inc. Texas 11.4% Dallas, TX, Performing Arts Cultural Facilities Corp., Dallas Arts Center Foundation Project, Series A, 0.09%**, 9/1/2041, LOC: Bank of America NA Dallas, TX, Waterworks & Sewer Systems Revenue, 5.0%, 10/1/2037 Harris County, TX, County General Obligation, Zero Coupon, 10/1/2017, INS: NATL Harris County, TX, Health Facilities Development Corp., Hospital Revenue, Memorial Hermann Healthcare System, Series B, Prerefunded, 7.25%, 12/1/2035 Harris County, TX, Port Houston Authority, Series D-1, 5.0%, 10/1/2035 Houston, TX, Airport Systems Revenue: Series B, 5.0%, 7/1/2027, INS: NATL Series B, 5.0%, 7/1/2032 Series A, 5.5%, 7/1/2039 Houston, TX, Higher Education Finance Corp. Revenue, Rice University Project, Series A, 5.0%, 5/15/2040 Houston, TX, Utility Systems Revenue, First Lien: Series D, 5.0%, 11/15/2036 Series B, 5.0%, 11/15/2038 North Texas, Tollway Authority Revenue: Series A, 5.0%, 1/1/2034 Series C, 5.25%, 1/1/2044 First Tier, Series A, 5.625%, 1/1/2033 Second Tier, Series F, Prerefunded, 5.75%, 1/1/2033 Second Tier, Series F, Prerefunded, 5.75%, 1/1/2038 First Tier, 6.0%, 1/1/2043 North Texas, Tollway Authority Revenue, Special Project Systems: Series D, 5.0%, 9/1/2032 Series A, 6.0%, 9/1/2041 Tarrant County, TX, Cultural Education Facilities Finance Corp., Hospital Revenue, Scott & White Healthcare: 5.0%, 8/15/2036 5.0%, 8/15/2043 5.625%, 8/15/2035 Prerefunded, 5.625%, 8/15/2035 Tarrant County, TX, Cultural Education Facilities Finance Corp., State Health Resources, 5.0%, 11/15/2040 Texas, Dallas/Fort Worth International Airport Revenue: Series B, 5.0%, 11/1/2035 Series D, 5.0%, 11/1/2035 Series D, AMT, 5.0%, 11/1/2038 Series A, 5.25%, 11/1/2038 Texas, Electric Revenue: Zero Coupon, 9/1/2017, INS: NATL ETM, Zero Coupon, 9/1/2017, INS: NATL Texas, Electric Revenue, Municipal Power Agency, Zero Coupon, 9/1/2016, INS: NATL Texas, Grand Parkway Transportation Corp., System Toll Revenue, Series B, 5.25%, 10/1/2051 Texas, Grapevine-Colleyville Independent School District Building: 5.0%, 8/15/2034 5.0%, 8/15/2035 5.0%, 8/15/2036 Texas, Lower Colorado River Authority Revenue, Series A, Prerefunded, 5.0%, 5/15/2036 Texas, Lower Colorado River Authority, Transmission Contract Revenue, LCRA Transmission Services, 5.0%, 5/15/2040 Texas, Municipal Gas Acquisition & Supply Corp. I, Gas Supply Revenue: Series B, 0.881%***, 12/15/2026, GTY: Merrill Lynch & Co., Inc. Series D, 6.25%, 12/15/2026, GTY: Merrill Lynch & Co., Inc. Texas, Municipal Power Agency, ETM, Zero Coupon, 9/1/2016, INS: NATL Texas, SA Energy Acquisition Public Facility Corp., Gas Supply Revenue: 5.5%, 8/1/2021, GTY: The Goldman Sachs Group, Inc. 5.5%, 8/1/2025, GTY: The Goldman Sachs Group, Inc. Texas, Southwest Higher Education Authority, Inc., Southern Methodist University Project, 5.0%, 10/1/2035 Texas, State Municipal Gas Acquisition & Supply Corp., III Gas Supply Revenue: 5.0%, 12/15/2030 5.0%, 12/15/2031 5.0%, 12/15/2032 Texas, State Technical University Revenue, Series A, 5.0%, 8/15/2037 Texas, State Transportation Commission, Series A, 5.0%, 10/1/2039 Texas, State Transportation Commission, Turnpike Systems Revenue, Series C, 5.0%, 8/15/2034 Texas, State Transportation Commission-Highway Improvement, 5.0%, 4/1/2044 Utah 0.0% Provo, UT, Electric Revenue, Series A, ETM, 10.375%, 9/15/2015, INS: AMBAC Virginia 0.3% Roanoke, VA, Hospital & Healthcare Revenue, Industrial Development Authority, Roanoke Memorial Hospital, Series B, ETM, 6.125%, 7/1/2017, INS: NATL Virginia Beach, VA, Hospital & Healthcare Revenue, Development Authority Hospital Facility First Mortgage, 5.125%, 2/15/2018, INS: AMBAC Washington County, VA, Industrial Development Authority, Hospital Facility Revenue, Mountain States Health Alliance, Series C, 7.75%, 7/1/2038 Washington 3.4% Clark County, WA, School District General Obligation, Zero Coupon, 12/1/2017, INS: NATL Port of Seattle, WA, Airport Revenue: Series A, 5.0%, 8/1/2031 Series A, 5.0%, 8/1/2032 Tacoma, WA, Electric System Revenue, Series A, 5.0%, 1/1/2038 Washington, Energy Northwest Electric Revenue, Columbia Generating Systems, Series A, 5.0%, 7/1/2032 Washington, State General Obligation: Series 5, Zero Coupon, 1/1/2017, INS: NATL Series R-2015D, 5.0%, 7/1/2032 Series B, 5.0%, 2/1/2033 Series 2011A, 5.0%, 8/1/2033 Series A, 5.0%, 8/1/2035 Washington, State Health Care Facilities Authority Revenue, Series C, 5.375%, 8/15/2028, INS: AGC Washington, State Health Care Facilities Authority Revenue, Virginia Mason Medical Center, Series A, 6.125%, 8/15/2037 Washington, State Health Care Facilities Authority, Catholic Health Initiatives, Series A, 5.0%, 2/1/2041 Washington, State Health Care Facilities Authority, Swedish Health Services, Series A, Prerefunded, 6.75%, 11/15/2041 Washington, State Motor Vehicle Tax-Senior 520, Corridor Toll Program: Series C, 5.0%, 6/1/2032 Series C, 5.0%, 6/1/2033 Series C, 5.0%, 6/1/2041 Wisconsin 1.1% Milwaukee County, WI, Airport Revenue, Series A, 5.0%, 12/1/2034 Wisconsin, Hospital & Healthcare Revenue, Health & Education Facilities Authority: Series B, ETM, 6.25%, 1/1/2022, INS: AMBAC Series C, ETM, 6.25%, 1/1/2022, INS: AMBAC Wisconsin, State Health & Educational Facilities Authority Revenue, Agnesian Healthcare, Inc., Series B, 5.0%, 7/1/2036 Wisconsin, State Health & Educational Facilities Authority Revenue, Ministry Health Care, Inc., Series C, 5.0%, 8/15/2032 Wisconsin, State Health & Educational Facilities Authority Revenue, Prohealth Care, Inc. Obligation Group, Prerefunded, 6.625%, 2/15/2039 Wisconsin, State Health & Educational Facilities Authority Revenue, Thedacare, Inc., Series A, 5.5%, 12/15/2038 Total Municipal Bonds and Notes (Cost $4,441,172,512) Underlying Municipal Bonds of Inverse Floaters (c) 11.8% California 2.3% California, State Department of Water Resources Revenue, Central Valley Project, Series AE, 5.0%, 12/1/2023 (d) California, State Department of Water Resources Revenue, Central Valley Project, Series AE, 5.0%, 12/1/2024 (d) California, State Department of Water Resources Revenue, Central Valley Project, Series AE, 5.0%, 12/1/2025 (d) Trust: California, State Department of Water Resources Revenue, Series 2705, 144A, 12.89%, 12/1/2023, Leverage Factor at purchase date: 3 to 1 California, University of California Revenues, Series O, 5.25%, 5/15/2039 (d) California, University of California Revenues, Series O, Prerefunded, 5.25%, 5/15/2039 (d) Trust: California, University of California Revenues, Series 3368-2, 144A, 19.02%, 11/15/2016, Leverage Factor at purchase date: 4 to 1 Los Angeles, CA, Waste Water System Revenue, Series A, 5.375%, 6/1/2039 (d) Trust: Los Angeles, CA, Series 3371-2, 144A, 19.52%, 12/1/2016, Leverage Factor at purchase date: 4 to 1 Los Angeles, CA, Community College District, Election of 2008, Series A, Prerefunded, 6.0%, 8/1/2033 (d) Trust: Los Angeles, CA, Community College District, Series R-11728, 144A, 27.56%, 8/1/2033, Leverage Factor at purchase date: 5 to 1 San Francisco, CA, Bay Area Rapid Transportation District, Election of 2004, Series B, 5.0%, 8/1/2032 (d) Trust: San Francisco, CA, Bay Area Rapid Transportation District, Series 3161, 144A, 13.657%, 8/1/2015, Leverage Factor at purchase date: 3 to 1 District of Columbia 0.5% District of Columbia, Income Tax Revenue, Series A, 5.5%, 12/1/2030 (d) Trust: District of Columbia, Series 3369, 144A, 20.02%, 6/1/2017, Leverage Factor at purchase date: 4 to 1 Florida 1.3% Florida, State Turnpike Authority Revenue, Department of Transportation, Series A, 5.0%, 7/1/2021 (d) Trust: Florida, State Turnpike Authority Revenue, Series 2514, 144A, 43.69%, 7/1/2015, Leverage Factor at purchase date: 10 to 1 Miami-Dade County, FL, Transit Sales Surtax Revenue, 5.0%, 7/1/2023, INS: AGMC (d) Miami-Dade County, FL, Transit Sales Surtax Revenue, 5.0%, 7/1/2024, INS: AGMC (d) Miami-Dade County, FL, Transit Sales Surtax Revenue, 5.0%, 7/1/2025, INS: AGMC (d) Miami-Dade County, FL, Transit Sales Surtax Revenue, 5.0%, 7/1/2026, INS: AGMC (d) Miami-Dade County, FL, Transit Sales Surtax Revenue, 5.0%, 7/1/2032, INS: AGMC (d) Trust: Miami-Dade County, FL, Series 2008-1160, 144A, 9.321%, 1/1/2016, Leverage Factor at purchase date: 2 to 1 Louisiana 0.2% Louisiana, State Gas & Fuels Tax Revenue, Series B, 5.0%, 5/1/2033 (d) Louisiana, State Gas & Fuels Tax Revenue, Series B, 5.0%, 5/1/2034 (d) Louisiana, State Gas & Fuels Tax Revenue, Series B, 5.0%, 5/1/2035 (d) Trust: Louisiana, State Gas & Fuels Tax Revenue, Series 3806, 144A, 9.358%, 5/1/2018, Leverage Factor at purchase date: 2 to 1 Massachusetts 1.6% Massachusetts, State Development Finance Agency Revenue, Harvard University, Series B-2, 5.25%, 2/1/2034 (d) Trust: Massachusetts, State Development Finance Agency Revenue, Harvard University, Series 4691, 144A, 10.06%, 1/17/2019, Leverage Factor at purchase date: 2 to 1 Massachusetts, State General Obligation, Series A, 5.0%, 8/1/2027 (d) Massachusetts, State General Obligation, Series A, 5.0%, 8/1/2033 (d) Massachusetts, State General Obligation, Series A, 5.0%, 8/1/2038 (d) Trust: Massachusetts, State General Obligation, Series 2008-1203, 144A, 15.001%, 8/1/2038, Leverage Factor at purchase date: 3 to 1 Massachusetts, State General Obligation, Series C, 5.0%, 8/1/2026, INS: AGMC (d) Trust: Massachusetts, State General Obligation, Series 2022-1, 144A, 43.52%, 8/1/2015, Leverage Factor at purchase date: 10 to 1 Massachusetts, State General Obligation, Series C, 5.0%, 8/1/2027, INS: AGMC (d) Trust: Massachusetts, State General Obligation, Series 2022-2, 144A, 43.52%, 8/1/2015, Leverage Factor at purchase date: 10 to 1 Nevada 1.3% Clark County, NV, General Obligation, 5.0%, 6/1/2028 (d) Clark County, NV, General Obligation, 5.0%, 6/1/2029 (d) Clark County, NV, General Obligation, 5.0%, 6/1/2030 (d) Trust: Clark County, NV, General Obligation, Series 3158, 144A, 13.653%, 6/1/2016, Leverage Factor at purchase date: 3 to 1 Clark County, NV, School District, Series C, 5.0%, 6/15/2021 (d) Clark County, NV, School District, Series C, 5.0%, 6/15/2022 (d) Clark County, NV, School District, Series C, 5.0%, 6/15/2023 (d) Trust: Clark County, NV, School Improvements, Series 2008-1153, 144A, 9.121%, 6/15/2015, Leverage Factor at purchase date: 2 to 1 New York 1.0% New York, State Dormitory Authority Revenues, Columbia University, 5.0%, 7/1/2038 (d) Trust: New York, State Dormitory Authority Revenues, Secondary Issues, Series R-11722-1, 144A, 18.161%, 7/1/2016, Leverage Factor at purchase date: 4 to 1 New York, NY, General Obligation, Series C-1, 5.0%, 10/1/2024, INS: AGMC (d) Trust: New York, NY, Series 2008-1131, 144A, 9.292%, 10/1/2015, Leverage Factor at purchase date: 2 to 1 North Carolina 0.4% North Carolina, Capital Facilities Finance Agency Revenue, Duke University Project, Series B, 5.0%, 10/1/2038 (d) Trust: North Carolina, Capital Facilities Finance Agency Revenue, Duke University Project, Series 3333, 144A, 17.99%, 10/1/2016, Leverage Factor at purchase date: 4 to 1 Ohio 0.7% Columbus, OH, General Obligation, Series A, Prerefunded, 5.0%, 9/1/2021 (d) Columbus, OH, General Obligation, Series A, Prerefunded, 5.0%, 9/1/2022 (d) Trust: Columbus, OH, General Obligation, Series 2365, 144A, 18.01%, 9/1/2015, Leverage Factor at purchase date: 4 to 1 Ohio, State Higher Educational Facilities Community Revenue, Cleveland Clinic Health, Series A, 5.125%, 1/1/2028 (d) Ohio, State Higher Educational Facilities Community Revenue, Cleveland Clinic Health, Series A, 5.25%, 1/1/2033 (d) Trust: Ohio, State Higher Educational Revenue, Series 3139, 144A, 14.519%, 1/1/2016, Leverage Factor at purchase date: 3 to 1 Tennessee 1.4% Nashville & Davidson County, TN, Metropolitan Government, Prerefunded, 5.0%, 1/1/2026 (d) Trust: Nashville & Davidson County, TN, Metropolitan Government, Series 2631-2, 144A, 18.08%, 1/1/2016, Leverage Factor at purchase date: 4 to 1 Nashville & Davidson County, TN, Metropolitan Government, Prerefunded, 5.0%, 1/1/2028 (d) Trust: Nashville & Davidson County, TN, Metropolitan Government, Series 2631-4, 144A, 18.088%, 1/1/2016, Leverage Factor at purchase date: 4 to 1 Nashville & Davidson County, TN, Metropolitan Government, Prerefunded, 5.0%, 1/1/2027 (d) Trust: Nashville & Davidson County, TN, Metropolitan Government, Series 2631-3, 144A, 18.075%, 1/1/2016, Leverage Factor at purchase date: 4 to 1 Texas 1.1% Dallas, TX, Water Works & Sewer Systems Revenue, 5.0%, 10/1/2035 (d) Trust: Dallas, TX, Water Works & Sewer Systems Revenue, Series 3742, 144A, 9.36%, 4/1/2018, Leverage Factor at purchase date: 2 to 1 Harris County, TX, Flood Control District, Series A, 5.0%, 10/1/2034 (d) Trust: Texas, Puttable Floating Option Tax Exempt Receipts, Series 4692, 144A, 9.53%, 10/1/2018, Leverage Factor at purchase date: 2 to 1 San Antonio, TX, Electric & Gas Revenue, 5.0%, 2/1/2022 (d) San Antonio, TX, Electric & Gas Revenue, 5.0%, 2/1/2027 (d) San Antonio, TX, Electric & Gas Revenue, 5.0%, 2/1/2028 (d) San Antonio, TX, Electric & Gas Revenue, 5.0%, 2/1/2029 (d) Trust: San Antonio, TX, Series 2008-1150, 144A, 9.322%, 8/1/2015, Leverage Factor at purchase date: 2 to 1 Texas, Water Development Board Revenue, Series B, 5.25%, 7/15/2026 (d) Trust: Texas, Water Development Board, Series 2008-1173, 144A, 18.87%, 7/15/2015, Leverage Factor at purchase date: 4 to 1 Total Underlying Municipal Bonds of Inverse Floaters (Cost $551,590,633) % of Net Assets Value ($) Total Investment Portfolio (Cost $4,992,763,145)† Floating Rate Notes (c) ) ) Other Assets and Liabilities, Net Net Assets * Non-income producing security. ** Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of May 31, 2015. *** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of May 31, 2015. † The cost for federal income tax purposes was $4,608,066,457. At May 31, 2015, net unrealized appreciation for all securities based on tax cost was $503,374,501. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $519,785,761 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $16,411,260. (a) At May 31, 2015, this security has been pledged, in whole or in part, as collateral for tender option bond trust. (b) When-issued security (c) Securities represent the underlying municipal obligations of inverse floating rate obligations held by the Fund. The Floating Rate Notes represents leverage to the Fund and is the amount owed to the floating rate note holders. (d) Security forms part of the below inverse floater. The Fund accounts for these inverse floaters as a form of secured borrowing, by reflecting the value of the underlying bond in the investments of the Fund and the amount owed to the floating rate note holder as a liability. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGC: Assured Guaranty Corp. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. FGIC: Financial Guaranty Insurance Co. GTY: Guaranty Agreement INS: Insured LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized, usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2015 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Investments (e) $
